

116 HR 7465 IH: Andrew Jackson Statue Removal Act
U.S. House of Representatives
2020-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7465IN THE HOUSE OF REPRESENTATIVESJuly 1, 2020Ms. Norton introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to remove the Andrew Jackson statue and marble base in Lafayette Square in the District of Columbia, and for other purposes.1.Short titleThis Act may be cited as the Andrew Jackson Statue Removal Act. 2.Removal of Andrew Jackson Statue(a)RemovalThe Secretary of the Interior shall ensure that the Andrew Jackson statue and marble base is removed from Lafayette Square in the District of Columbia.(b)DonationThe Secretary shall donate the Andrew Jackson statue and marble base to a museum or other similar entity. The recipient of the statue and base may not store, display, or exhibit the statue outside. If the statue is stored, displayed, or exhibited outside, ownership of the statue and marble base will revert back to the Federal Government.